DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No Claims have been amended. Claims 1-20 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-7 (numbered pages 6-12), filed April 5th, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-20 has been withdrawn. 

The applicant argues:
“Bernath, 0052-53. Assuming, arguendo, as the Examiner claims, that Bernath’s “internal buffer” (recited in § 0048) is “a cache”, this subject matter does not teach “loading the data into the cache from the main memory of the GPU compute node responsive to the data being determined to include the network header or the command packet.” These passages describe the storing of data that were already processed by the GPU to an output buffer in the GPU memory, and notifying the NIC that the data stored in that output buffer are ready for transmission. The Examiner states: “Bernath can send the data from the main memory to the GPU cache/buffer in multiple different scenarios, but in particular when a command packet or network packet is being transmitted, the GPU buffer will be loaded with the data.” Office Action, p. 6-7. Applicant does not find any basis for the Examiner’s statement. Nowhere in Bernath, it is described that data is loaded into a cache (or even, arguendo, into an internal buffer) “responsive to the data being determined to include the network header or the command packet.””

The examiner agrees with the argument provided above. While Bernath discloses a transmission of data from a NIC to a GPU memory, the claim limitations recite a specific structure of data transfer wherein the data is loaded into the cache from the main memory of the GPU compute node in response to determination of coherence information. Specifically, the cited reference does not disclose a loading of data into the cache from the main memory of a GPU compute node responsive to coherence data determination.

Applicant further argues:
“Barron, 36. This passage describes that a memory node 130 includes a coherence directory and a respective directory controller. An entry of a directory corresponds to a memory block and identifies whether the block is dirty/clean and those computing nodes that store the block in their caches. Barron states that “when an entry is changed, the directory either updates or invalidates the other caches with that entry.” However, Barron does not describe that the NIC (arguendo, the I/O node 20) sends coherence information to a coherence directory based on data that was received by the NIC and sent by the NIC to the main memory of the GPU compute node (arguendo, compute node 10), as claimed. It was not shown that Barron teaches “sending, by the NIC, coherence information to a coherence directory of the GPU compute node based on the data,” data that were received “by the NIC” and that were sent “by the NIC, to a main memory of the GPU compute node,” as claimed.”
“Barron, 39. This passage describes the process that takes place when there is a miss event in the last level cache of a processor (computing node 10). In such a case, after the memory node from which a data block should be fetched is identified, the computing node generates a packet with a read request to be sent to that memory node, that includes a source and a destination addresses and an indication that the packet is for a read operation. This subject matter does not teach that the GPU (arguendo, computing node 10) determines “based on the coherence information, whether the data includes a network header or a command packet.””

The examiner agrees with the argument asserted above. The Barron reference discloses the concept of sending and receiving data by the memory network to memory nodes, however, does not specifically disclose sending the data from a NIC to a coherence directory of a GPU compute node based on the previously sent data. Further, while Barron does teach a cache valid/invalid determination, it does not directly utilize the coherence information of said GPU (within the GPU compute node) to determine the cache invalidity. Lastly, while Barron teaches receiving data command packet that can indicate certain information, the determination of said network header or command packet is not done by the GPU component based on the coherence information stored in the coherence directory of the GPU compute node. Given the specific components are explicitly claimed and described to perform the above functions and operations, the cited references do not disclose the claimed language in its entirety. The 35 USC 103 Rejection is therefore rescinded, see the below section for further details regarding the allowable subject matter. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 17 are indicated as containing allowable subject matter. The independent claims recite a method for inputting memory from a network interface controller (NIC) of a graphics processing unit (GPU) compute node to a cache of a GPU of said GPU computer node. Specifically, the claims recite a specific process of data receiving, sending, determination based on coherence information, and loading. The claims recite these processes with reference to specific components and steps providing a level of specificity not taught in the prior art reference. The NIC component receives and sends data to a main memory of the GPU compute node for processing on the GPU, while also sending coherence information used to indicate invalid cache entries to a coherence directory of the GPU compute node based on the aforementioned sent data. The GPU can then receive this data and determine based on the coherence information whether the data includes a network header or a command packet, wherein the data will be loaded into the cache from the main memory of the GPU compute node responsive to the data being determined to contain a network header or command packet. This process of data transmission using NIC’s and coherent GPU components, as well as the usage of coherence information and GPU determination of said coherence information, stored in the coherence directory of the GPU compute node by the NIC, to load data into the cache from a GPU compute node main memory is a process not taught in the technological field, and the claims are therefore determined to be allowable. Dependent claims 2-8, 10-16 and 18-20 are therefore also determined to be allowable for dependence on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136                             


/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136